Citation Nr: 0928182	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  05-25 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES


1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a prostate 
condition.

4.  Entitlement to service connection for erectile 
dysfunction.

5.  Entitlement to an initial compensable rating for right 
ear hearing loss.

6.  Entitlement to an initial rating higher than 30 percent 
for posttraumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to 
March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims for service connection for bilateral hearing 
loss, tinnitus, a prostate condition, erectile dysfunction, 
and PTSD.  By a March 2008 rating decision, the RO granted 
service connection for right ear hearing loss, rated 0 
percent disabling, and PTSD, rated 30 percent disabling, each 
effective August 21, 2003.  In May 2009, the Veteran 
testified before the Board at a hearing that was held at the 
RO.

In June 2009, the Board advanced this case on the docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a 
prostate condition and erectile dysfunction, and entitlement 
to increased ratings for bilateral hearing loss and PTSD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left ear hearing loss is related to in-
service acoustic trauma.

2.  The Veteran's tinnitus is related to in-service acoustic 
trauma.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was incurred in or aggravated by 
the Veteran's service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2008).

2.  Tinnitus was incurred in or aggravated by the Veteran's 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases, including 
sensorineural hearing loss and tinnitus, will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
when the thresholds for at least three of these frequencies 
are 26 decibels; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2008).

The Veteran is service-connected for right ear hearing loss 
that resulted from exposure to acoustic trauma in service.  
He contends that his left ear hearing loss and tinnitus are 
the result of the same acoustic trauma sustained in service.  
He describes first noticing diminished acuity of hearing in 
service.  He asserts that while he did not notice the onset 
of tinnitus during his active service, he began to experience 
ringing in his ears shortly after his separation from 
service.  In May 2009 testimony before the Board, the Veteran 
denied a significant post-service history of noise exposure.  

The Veteran's service records demonstrate that in September 
1970, he was found to have mild to moderate hearing loss in 
his left ear due to an ear infection.  Audiological testing 
in November 1970, however, revealed normal left ear hearing.  
On examination prior to separation from service, the 
Veteran's left ear hearing acuity was recorded as normal.  
His service records do not demonstrate any complaints of 
tinnitus.  Thus, although the Veteran contends that he first 
noted left ear hearing loss during service, there is no 
contemporary clinical evidence available to corroborate this 
contention.

The Veteran's official active service records list his 
military occupational specialty as military policeman.  As 
that occupational specialty is consistent with exposure to 
acoustic trauma, in the form of weapons training, the Board 
finds that the Veteran's contentions of noise exposure in 
service are consistent with his circumstances of service.  
Additionally, the Veteran's report of having been exposed to 
frequent mortar explosions and missile fire in Vietnam has 
been confirmed.

Having determined that the Veteran was exposed to acoustic 
trauma in service, the remaining questions before the Board 
are whether the Veteran has a current diagnosis of tinnitus 
or of left ear hearing loss for which service connection may 
be granted, and whether there is nexus between any tinnitus 
or left ear hearing loss and his service.  Brock v. Brown, 10 
Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. App. 521 
(1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

While the Veteran asserts that his hearing loss first 
manifested during service, the first post-service clinical 
evidence of record showing complaints of hearing loss is 
dated in January 1999, when audiometric examination revealed 
left ear sensorineural hearing loss that met VA standards for 
consideration as a disability.  38 C.F.R. § 3.385.  The first 
clinical evidence demonstrating a complaint of tinnitus is at 
the time of the January 1999 audiological evaluation.

The Veteran underwent VA audiological examination in February 
2008.  At the time of the examination, the Veteran recounted 
an incident while stationed in Vietnam in which he was 
exposed to gunfire.  He had been standing next to a V100 
armored vehicle when a 50 caliber gun was fired.  He stated 
that he had immediately felt pain in his right ear.  
Following service, he worked as a welder and pipefitter, but 
had been required to wear hearing protection while working on 
noisy jobs.  He stated that he target shot recreationally, 
but that he also used hearing protection during that 
activity.  He reported a history of tinnitus, particularly on 
the right side.  He stated that the tinnitus was not 
constantly present but was recurrent.  He estimated that the 
tinnitus had begun about five years before the date of the 
examination.  He was diagnosed with tinnitus and hearing loss 
that meets VA standards for consideration as a disability.  
Given that the Veteran's service treatment records 
demonstrated right ear hearing loss, it was at least as 
likely as not that this right ear hearing loss was related to 
acoustic trauma sustained in service.  With respect to the 
complaint of tinnitus, the examiner stated that the Veteran's 
tinnitus did not occur frequently enough to be considered 
greater than in the general population.  The examiner did not 
offer an opinion with respect to the etiology of the 
Veteran's left ear hearing loss.

In support of his claim, the Veteran submitted a June 2008 
opinion from his private audiologist, in which the 
audiologist related his right ear hearing loss and tinnitus 
to the excessive noise levels to which the Veteran was 
exposed in service as a result of exposure to artillery, 
mortar, small arms, helicopter, and jet engine noise during 
his 13 months of active duty deployment in Vietnam.  

The Veteran underwent an additional VA audiological 
examination in October 2008.  At that time, the Veteran 
reported a history of right ear hearing loss and tinnitus 
since the incident in service in which he was standing next 
to the 50 caliber gun when it fired.  The examiner 
determined, based upon the onset of hearing loss in service 
immediately following the 50 caliber gun incident, it was at 
least as likely as not that the Veteran's tinnitus and 
hearing loss in each ear began in the military and had become 
slight greater in the right ear in the recent past.  His 
hearing loss had been progressive.

The Veteran has provided credible testimony regarding 
exposure to acoustic trauma in service, and that his 
testimony with respect to having first noticed diminished 
hearing ability in service, and tinnitus shortly after 
service, is competent.  Jandreau v. Nicholson, 492 F.3d 1372 
(2007) (holding that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a 
layperson is competent to identify the medical condition, or 
reporting a contemporaneous medical diagnosis, or the lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional); Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  The Veteran's in-service 
exposure to acoustic trauma has been corroborated, and the 
June 2008 and October 2008 opinions from his private 
audiologist and the second VA examiner support a causative 
relationship.  Additionally, the Board finds persuasive the 
fact that although there is evidence of some noise exposure 
following service, the evidence suggests that the Veteran's 
left ear hearing loss and tinnitus are the result, at least 
in part, of noise exposure during the Veteran's service.  

Resolving all reasonable doubt in favor of the Veteran, as is 
required by law, the Board concludes that the Veteran 
incurred bilateral hearing loss and tinnitus as a result of 
his active duty.  Ashley v. Brown, 6 Vet. App. 52 (1993); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Given the favorable disposition, a discussion as to whether 
VA duties pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) have been satisfied is not required.  


ORDER

Service connection for left ear hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

Additional development is needed prior to further disposition 
of the claims of entitlement to service connection for a 
prostate condition and erectile dysfunction, and entitlement 
to increased ratings for bilateral hearing loss and PTSD.

The Veteran contends that he has a current prostate condition 
related to the prostatitis for which he was treated in 
service in February 1972.  In May 2009 testimony before the 
Board, the Veteran stated that he had received private 
treatment for his prostate condition.  To date, these records 
have not been associated with the claims file.  As these 
records would be of assistance in determining whether the 
Veteran has a prostate condition related to his period of 
active service, they are relevant and should be obtained.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  The 
Veteran's service records reflect that he was treated for 
prostatitis in February 1972.  Post-service records 
demonstrate that his prostate is enlarged.  The relationship 
between prostatitis in service and his currently enlarged 
prostate, however, is unclear.  As a VA examiner has not yet 
had the opportunity to review the Veteran's claims folder and 
render an opinion as to whether the Veteran's current 
prostate condition is related to the prostatitis for which he 
was treated in service, and such a relationship is unclear to 
the Board, the Board finds that a remand for an examination 
and etiological opinion is in order.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Next, C&P hearing examination worksheets were revised during 
the appeal period to include the effect of the Veteran's 
hearing loss disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 
24, 2007); see also 38 C.F.R. § 4.10 (2008); Martinak v. 
Nicholson, 21 Vet. App. 447, 455-56 (2007).  Because a VA 
examiner not yet commented on the specific functional effects 
of the Veteran's hearing loss disability, and because the 
Veteran has been granted service connection for left ear 
hearing loss since he was last evaluated, the Board finds 
that an additional examination and opinion addressing the 
current severity of the Veteran's bilateral hearing loss and 
the impact of his hearing loss on his daily functioning is 
necessary.  Martinak v. Nicholson, 21 Vet. App. at 455-56.

Next, with regard to the claim for an increased rating for 
PTSD, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008).  At his May 2009 
hearing before the Board, the Veteran stated that the 
severity of his PTSD had worsened since the date of the last 
examination.  He stated that he had become more isolative, 
more irritable, and more anxious since the date of the last 
examination.  The Veteran was last afforded a VA examination 
for PTSD in December 2007.  Although the examination is not 
unduly remote, VA is required to afford him a contemporaneous 
VA examination to assess the current nature, extent and 
severity of his service-connected disability.  See Palczewski 
v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no 
discretion and must remand the claim.

Lastly, although scattered VA treatment records dated since 
June 2003 have been associated with the record, comprehensive 
VA records have not been associated with the file.  
Accordingly, the Board is unable to ascertain the full level 
of severity of the Veteran's PTSD throughout the appeal 
period.  Full VA treatment records would also be of 
assistance in adjudicating the Veteran's other claims, 
including his claim for service connection for erectile 
dysfunction.  The RO should thus obtain all VA clinical 
records dated since June 2003 and associate them with the 
claims file.  38 C.F.R. § 3.159(c)(2) (2008); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. Obtain and associate with the claims 
file comprehensive records from the VA 
Outpatient clinics in Coatesville, 
Pennsylvania, and Wilmington, Delaware, 
dated from June 2003 to the present.  
If any of those records have been 
retired, attempt to obtain them from 
the appropriate storage facility or 
facilities.

2.  Contact the Veteran and request 
that he sign and return a consent form 
authorizing the release to VA of 
private treatment records relating to 
his prostate condition.  These records 
must then be obtained and associated 
with the claims file.  If the records 
are not available, it must be so 
stated, in writing, for inclusion in 
the claims file.

3.  Schedule the Veteran for an 
appropriate examination for the purpose 
of ascertaining whether any current 
prostate condition is related to the 
prostatitis for which the Veteran was 
treated in service.  The examiner 
should review the claims folder and 
should note that review in the report.  
The examiner should opine whether it is 
at least as likely as not (50 percent 
probability or greater) that any 
prostate condition is causally related 
to his period of active service, 
including prostatitis in service, or 
whether an alternative etiology is more 
likely.  If the examiner determines 
that the Veteran's prostate condition 
is etiologically related to his active 
service, the examiner should offer an 
opinion as to whether it is as likely 
as not that the Veteran's erectile 
dysfunction is related to his prostate 
condition.  If the erectile dysfunction 
is unrelated to the prostate condition, 
the examiner should opine as to whether 
it is at least as likely as not that 
the Veteran's erectile dysfunction is 
related to the medication prescribed 
for the Veteran's service-connected 
PTSD.  All opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

4.  Schedule the Veteran for an 
examination to determine the current 
severity and effect of his hearing loss 
and tinnitus on his occupational 
functioning and daily activities.  All 
indicated tests should be conducted.  
The claims file must be made available 
and reviewed by the examiner.  In 
addition to objective test results, the 
examiner should fully describe the 
functional effects caused by the 
hearing disability in his or her final 
report, including specifically, the 
effect of the Veteran's hearing loss on 
his ability to communicate and the 
impact of such on his employability.  
The examiner should also address 
whether, and to what extent, his 
hearing loss decreases his ability to 
communicate effectively with other 
people.  In addressing the functional 
effects of the Veteran's hearing loss 
on his occupational functioning 
generally, the examiner should consider 
his employment history, educational 
background, and day-to-day functioning 
in relation to his bilateral 
sensorineural hearing loss.  In forming 
the opinion, the examiner should 
disregard both the age and any 
nonservice-connected disabilities of 
the Veteran.  All opinions must be 
supported by a clear rationale, with 
citation to relevant medical findings.  

5.  After the additional VA records 
have been associated with the claims 
file, schedule the Veteran for a 
psychiatric examination to determine 
the current severity of his service-
connected PTSD.  The examiner should 
review the claims folder and should 
note that review in the report.  All 
signs and symptoms of the service-
connected psychiatric disorder should 
be reported in detail.  The examiner 
should also describe the impact of the 
Veteran's psychiatric disorder on his 
occupational and social functioning, 
and specifically opine as to whether 
the Veteran's PTSD renders him 
unemployable.  The rationale for all 
opinions must be explained in detail.

6.  Then, readjudicate the appeal.  If 
the benefits sought on appeal are not 
granted in full, a supplemental 
statement of the case should be issued 
and the Veteran provided an opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


